919 F.2d 139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Aaron HOLSEY, Petitioner.
No. 90-8051.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1990.Decided Nov. 30, 1990.

On Petition for Writ of Mandamus.  (CA-82-1252, CA-87-2822, CA-81-507, CA-82-1832, CA-82-1833, CA-83-122, CA-83-882, CA-83-883, CA-83-1569, CA-84-2958, CA-84-3308, CA-87-1011, CA-87-1946, CA-87-2047, CA-87-3358, CA-88-2626).
Aaron Holsey, Petitioner Pro Se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron Holsey petitions for a writ of mandamus disqualifying Judge Frank A. Kaufman from further consideration of any of Holsey's cases.  Holsey alleges that he cannot obtain justice because of Judge Kaufman's alleged bias against Holsey.  We deny the petition.


2
"The granting of a writ of mandamus is a drastic remedy to be used only in extraordinary situations."   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Holsey has not met his burden under Beard to establish a clear and indisputable right to relief.  See id. at 826-27.  Accordingly, as our review of the materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument, deny leave to proceed in forma pauperis, and deny the petition.


3
PETITION DENIED.